Citation Nr: 0927618	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran testified at a May 2009 video-conference hearing.  
At the hearing, the Veteran and his representative requested 
an extension of 60 days to submit additional medical 
evidence.  The record was held open for the requested 60 days 
but no additional evidence was submitted.  Accordingly, Board 
will proceed with the adjudication of the claims.    

As explained in more detail below, the Board grants the 
Veteran's application to reopen the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The reopened claim and the claims for 
service connection for bilateral hearing loss and tinnitus 
require additional development and are the subject of the 
remand appended to this decision.  The issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  A January 1999 Board decision denied the claim of service 
connection for a psychiatric disability.
 
2.  Evidence added to the record since the Board's January 
1999 decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been received since the January 
1999 Board decision, and thus the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As discussed in more detail below, sufficient evidence is of 
record to reopen the Veteran's claim for service connection 
for an acquired psychiatric disorder.  Therefore, no further 
development is needed with respect to this claim.



Analysis

A decision issued by the Board in January 1999 denied service 
connection for a psychiatric disability.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.

In a January 2003 written statement, the Veteran indicated 
that he was again seeking service connection for arthritis.  
To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  With these considerations, 
the Board must now review all of the evidence which has been 
submitted by the Veteran or otherwise associated with the 
claims folder since the final decision in January 1999.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of service connection for a psychiatric 
disability was denied by the Board in January 1999 based on a 
lack of evidence that a chronic acquired psychiatric disorder 
was incurred in or aggravated by active service.  Since the 
January 1999 Board decision, the Veteran has presented VA 
medical treatment records dated from 2002 to 2004 which show 
treatment for paranoid schizophrenia as well as a February 
2003 letter from a VA physician attesting to treating the 
Veteran for paranoid schizophrenia.  The Board finds that 
this evidence is new as it shows that the Veteran has a 
current diagnosis of schizophrenia.  Moreover, this evidence 
is material in that it raises a question of whether the 
Veteran's schizophrenia may have had its onset during 
service.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303.  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder is reopened.


ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
received, to this limited extent, the appeal is granted.


REMAND

The Veteran's reopened claim of service connection for an 
acquired psychiatric disorder along with his claims of 
service connection for bilateral hearing loss and tinnitus 
warrant further development.

The Veteran's service treatment records show that he received 
treatment on various occasions for psychiatric-related 
complaints and was diagnosed as having schizophrenia.  
Thereafter, the Veteran underwent an evaluation by a medical 
board which found longstanding evidence of schizoid 
personality traits.  

Post-service, VA outpatient treatment records dated from 1990 
to 2004 show treatment for anxiety and paranoid 
schizophrenia.  Also, in a February 2003 letter, a VA 
physician reported treating the Veteran for paranoid 
schizophrenia.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A VA examination is needed so that an examiner 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between any current acquired psychiatric 
disorder and service.  

The Veteran testified at his May 2009 hearing that there were 
outstanding VA medical records from the VAMC in Sepulveda and 
from the VAMC in Los Angeles.  A review of the claims folder 
reveals that medical records dated from 1990 to 1994 and 2002 
to 2004 are of record from the Sepulveda VAMC.  Medical 
records from the Los Angeles VAMC are not of record.  
Accordingly, the VA should obtain any outstanding records 
from these two facilities and associate them with the claims 
folder.

Also, during his hearing, the Veteran testified that he was 
receiving disability benefits from the Social Security 
Administration (SSA). VA has a duty to obtain SSA records 
when it has actual notice that the Veteran is receiving SSA 
benefits. See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA disability benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

With respect to the claims for service connection for 
bilateral hearing loss and tinnitus, the Veteran contends 
that these disorders are a result of noise exposure in 
service. At the hearing, he indicated that he worked as a 
weapons specialist and would train almost every day.  He 
stated that he would work with rocket launchers and recoil 
cannons and that he was exposed to loud noises from 
explosives and ammunition.  He provided testimony that he 
first noticed the onset of hearing loss during service and 
that he was not given adequate hearing protection. As for his 
tinnitus, he testified that he experienced ringing in his 
ears during service and that he continued to experience 
ringing in his ears.  The Board finds the Veteran's testimony 
credible.

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.   38 C.F.R. § 3.385 (2008).

Of record is a March 2005 VA audiology report in which the 
Veteran reported hearing constant "static" in his ears for 
many years with a recent "bubble" or "popping" sound in 
the left ear.  He reported exposure to excessive military 
noises.  The diagnosis was left mild sensorineural hearing 
loss.

The Board observes that while the Veteran's service medical 
records do not show any hearing loss, the absence of evidence 
of a hearing loss disability in service is not fatal to his 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The 
Veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears in service and after service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (providing 
that ringing in the ears is capable of lay observation).

The Veteran's reports of continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  The threshold for 
finding a link between current disability and service is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Accordingly, a VA examination is needed so that an examiner 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between any current hearing loss and tinnitus 
disability and service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain form the 
Sepulveda VAMC and Los Angeles VAMC all 
outstanding records of evaluation and 
treatment for the Veteran.    

2.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present acquired psychiatric 
disorder.  The claims folder must be made 
available to the examiner.  Any indicated 
studies should be performed.  Based upon 
the claims folder review and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any acquired 
psychiatric disorder, to include paranoid 
schizophrenia, is etiologically related to 
the Veteran's military service.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present bilateral hearing 
loss and tinnitus. The claims folder must 
be made available to and reviewed by the 
examiner. Any indicated studies should be 
performed.  For purposes of determining 
the etiology of the claimed disabilities, 
the examiner should assume that the 
Veteran was exposed to loud noise during 
the performance of his service duties.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any hearing 
loss and tinnitus found to be present is 
etiologically related to the Veteran's 
military service. The rationale for all 
opinions expressed must also be provided.

5.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


